 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    THURMAN GAINES,                                  Case No. 1:15-cv-00587-LJO-SAB (PC)
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DENYING,
13           v.                                        WITHOUT PREJUDICE, DEFENDANT’S
                                                       MOTION FOR SUMMARY JUDGMENT ON
14    CALIFORNIA DEPARTMENT OF                         NON-EXHAUSTION GROUNDS, AND
      CORRECTIONS, et al.,                             REFERRING MATTER FOR ALBINO
15                                                     EVIDENTIARY HEARING
                         Defendants.
16                                                     (ECF Nos. 77, 87)
17

18          Plaintiff Thurman Gaines is a state prisoner proceeding in forma pauperis in this civil

19   rights action pursuant to 42 U.S.C. § 1983. This action was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On September 5, 2019, the assigned Magistrate Judge issued findings and

22   recommendations recommending that Defendant Horowitz’s motion for summary judgment on

23   the issue of exhaustion be denied without prejudice, and that this matter be set for an Albino

24   evidentiary hearing on the issue of whether Plaintiff filed an administrative appeal grieving

25   Defendant’s denial of a lower tier and lower bunk chrono. (ECF No. 87.) The parties were

26   granted thirty (30) days to file written objections to the findings and recommendations. (Id. at 25-

27   26.) On October 7, 2019, Defendant timely filed objections. (ECF No. 90.) Following an

28   extension of time, Plaintiff timely filed his objections on November 1, 2019. (ECF No. 92.)
                                                       1
 1   Defendant filed a response to Plaintiff’s objections on November 14, 2019. (ECF No. 93.)

 2           In Defendant’s objections, Defendant argues that summary judgment should be granted in

 3   Defendant’s favor because Plaintiff had not exhausted all of his available administrative remedies

 4   before he filed this action. (ECF No. 90.) First, Defendant argues that Plaintiff’s allegation that

 5   he filed a relevant grievance that was never processed is only supported by self-serving inmate

 6   declarations and fails to establish a triable issue of whether prison officials prevented or interfered

 7   with Plaintiff’s attempts to exhaust his administrative remedies. (Id. at 2-3, 5-6.) However,

 8   “[a]lthough the source of the evidence may have some bearing on its credibility and on the weight

 9   it may be given by a trier of fact, the district court may not disregard a piece of evidence at the

10   summary judgment stage solely based on its self-serving nature.” Nigro v. Sears, Roebuck &

11   Co., 784 F.3d 495, 498 (9th Cir. 2015). Further, the undersigned agrees with the Magistrate

12   Judge’s determination that the declarations of Plaintiff, Victor Cooper, and Darrell Harris create a

13   triable issue of fact regarding whether prison officials prevented Plaintiff from exhausting his

14   administrative remedies by losing and failing to process the administrative appeal of Defendant’s

15   denial of Plaintiff’s request for a lower tier and lower bunk chrono that Plaintiff states he

16   submitted on July 21, 2014. Therefore, Defendant’s first objection is overruled.

17           Second, Defendant argues that, even presuming that Plaintiff did submit a relevant

18   grievance on July 21, 2014 and that Plaintiff’s grievance was lost and not processed by prison

19   officials, Plaintiff has still not exhausted all of his administrative remedies prior to filing this

20   action because Plaintiff did not file a new grievance on the same topic or file a grievance asking
21   for the missing grievance to be reinstated. (ECF No. 90, at 2.) However, the undersigned finds

22   that no regulation requires an inmate to file a new grievance on the same topic or file a new

23   grievance regarding the missing grievance in order to exhaust administrative remedies. Further,

24   the undersigned agrees with the Magistrate Judge that, while Plaintiff could have filed a request

25   pursuant to California Code of Regulations, title 15, § 3086(a) asking about the status of the

26   grievance he submitted on July 21, 2014, Plaintiff’s failure to file such a request only goes to
27   Plaintiff’s credibility, not to the exhaustion requirement. Therefore, Defendant’s second

28   objection is overruled.
                                                          2
 1          In Plaintiff’s objections, Plaintiff contends that the Magistrate Judge’s findings and

 2   recommendations should be adopted except for the portion of the findings and recommendations

 3   recommending that the undersigned preclude Plaintiff from using any evidence that was not

 4   disclosed by the January 22, 2018 opposition to Defendant’s motion for sanctions in opposition to

 5   Defendant’s motion for summary judgment or at any Albino evidentiary hearing. (ECF No. 87, at

 6   7-11.) Plaintiff first argues that the Court should decline to adopt the recommendation regarding

 7   the sanction because Plaintiff believes that he likely did disclose the witnesses, Albert Sanchez

 8   and Norberto Robancho, prior to January 22, 2018. (ECF No. 92, at 2.) However, while Plaintiff

 9   provided letters and declarations from Albert Sanchez and Norberto Robancho to the Court on

10   December 7, 2017, the documents related only to Plaintiff’s alleged falls. (ECF No. 48, at 33-35,

11   37.) The letters and declarations did not disclose that the inmates had knowledge that Plaintiff

12   had submitted an inmate grievance regarding Defendant’s denial of Plaintiff’s request for a lower

13   tier and lower bunk chrono. Therefore, the first time that Plaintiff disclosed that Inmates Sanchez

14   and Robancho had any knowledge regarding Plaintiff’s attempt to exhaust administrative

15   remedies was in Plaintiff’s opposition to Defendant’s motion for summary judgment, filed

16   pursuant to the prison mailbox rule on June 27, 2019 and docketed on July 1, 2019.

17   Consequently, Plaintiff’s first objection is overruled.

18          Second, Plaintiff argues that the undersigned should decline to adopt the recommendation

19   regarding the evidentiary sanction because, in their memorandum decision vacating the

20   undersigned’s grant of terminating sanctions, the Ninth Circuit Court of Appeals stated that “it is
21   not clear whether an evidentiary sanction is warranted given that Gaines eventually complied with

22   his discovery obligations to defendant’s satisfaction.” (ECF No. 69, at 2.)

23          Upon remand, the District Court must proceed on the terms of the Ninth Circuit’s

24   mandate. Stacy v. Colvin, 825 F.3d 563, 567-68 (9th Cir. 2016). The District Court may,

25   however, decide anything not foreclosed by the mandate, so long as the District Court does not

26   take actions that contradict it. Id. at 568; Firth v. United States, 554 F.2d 990, 993-94 (9th Cir.
27   1977) (“. . . a mandate is controlling as to all matters within its compass, while leaving any issue

28   not expressly or impliedly disposed of on appeal available for consideration by the trial court on
                                                        3
 1   remand.”). Furthermore, while the “law of the case” doctrine limits district court reconsideration

 2   of issues previously determined, the doctrine does not apply to issues or claims that were not

 3   actually decided. Mortimer v. Baca, 594 F.3d 714, 720 (9th Cir. 2010); Odima v. Westin Tucson

 4   Hotel, 53 F.3d 1484, 1497 (9th Cir. 1995).

 5          In this case, the Ninth Circuit’s mandate was to vacate the undersigned’s grant of

 6   terminating sanctions and to remand the action for further proceedings. (ECF No. 69, at 2-3.)

 7   While the Ninth Circuit’s memorandum decision stated that it was not clear whether an

 8   evidentiary sanction was warranted, the Court finds that this language does not foreclose the

 9   imposition of an evidentiary sanction on grounds not actually decided by the Ninth Circuit.

10   Therefore, the undersigned finds that imposition of an evidentiary sanction prohibiting Plaintiff

11   from using any evidence that was not disclosed by Plaintiff’s January 22, 2018 opposition to

12   Defendant’s motion for sanctions or Plaintiff’s prior discovery responses to support his

13   opposition to Defendant’s motion for summary judgment or at any Albino evidentiary hearing is

14   appropriate in the instant action. See Cassett v. Stewart, 406 F.3d 614, 621 (9th Cir. 2005)

15   (district court is free to do anything not foreclosed by the mandate or counter to the “spirit” of the

16   circuit court’s decision) (quoting United States v. Kellington, 217 F.3d 1084, 1092-93 (9th Cir.

17   2000)). Consequently, Plaintiff’s second objection is overruled.

18          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

19   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s and

20   Defendant’s objections, the Court finds that the findings and recommendations are supported by
21   the record and by proper analysis.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1.      The findings and recommendations issued on September 5, 2019, (ECF No. 87),

24                  are adopted in full;

25          2.      Defendant Horowitz’s motion for summary judgment for failure to exhaust

26                  administrative remedies, (ECF No. 77) is DENIED WITHOUT PREJUDICE;
27          3.      This matter be set for an Albino hearing on the issue of whether Plaintiff filed an

28                  administrative appeal grieving Defendant’s denial of a lower tier and lower bunk
                                                        4
 1              chrono; and

 2        4.    This matter is referred back to the assigned Magistrate Judge for further

 3              proceedings.

 4
     IT IS SO ORDERED.
 5

 6     Dated:   January 15, 2020                       /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   5
